                            Case 6:21-bk-00276-KSJ    Doc 3    Filed 01/22/21     Page 1 of 2




Company: ENKOGS1 Property: Econo Lodge Inn - Fulton Rockport
EconoLodge Balance Sheet
As of 11/30/2020
Item                                                                              YTD           YTD Last Year



                                  Assets
  CURRENT ASSETS
  Cash
    Main Operating Account                                                      15,225                13,679
    Cash Deposit Account                                                        -5,283                     0
    GM Account                                                                    -945                     0
    House Bank Account                                                             500                   500

       Total Cash                                                                9,497               14,179


  Account Receivables
    A/R - Guest Ledger                                                           7,724                24,341
    A/R - American Express                                                      -2,874                  -103
    A/R - MC/Visa                                                               -2,550                -4,976
    A/R - Discover                                                              -1,461                   708
    A/R - City Ledger                                                           15,086                     0
    A/R - Advance Deposit                                                       -3,061               -25,119

       Total Receivables                                                        12,865                -5,149


  Inventory
    Inventory - Food                                                             1,920                   954
    Inventory - Beverage                                                            18                   137

       Total Inventory                                                           1,937                 1,091

  Prepaid Expenses
    Prepaid Legal Fees                                                          55,830                     0
    Prepaid expenses                                                            51,600                20,064

       Total Prepaid Expenses                                               107,430                  20,064
        Total Current Assets                                                131,729                  30,185


  PROPERTY AND EQUIPMENT
   Room Renovations                                                          203,069                   2,734
    Land and Building                                                      1,991,860               2,341,892
    Furniture, Fixtures and Equip                                          1,700,000                       0
    Accumulated Depreciation                                                -148,621                       0
      Total Property and Equipment (net)                                  3,746,308               2,344,626


  OTHER ASSETS
    Utility Deposit                                                              4,025                     0
       Total Other Assets (net)                                                  4,025                     0


  TOTAL ASSETS                                                            3,882,062               2,374,811




12/17/2020 at 5:55:28 PM
                           Case 6:21-bk-00276-KSJ      Doc 3   Filed 01/22/21   Page 2 of 2
Company: ENKOGS1 Property: Econo Lodge Inn - Fulton Rockport
EconoLodge Balance Sheet
As of 11/30/2020
Item                                                                            YTD           YTD Last Year




                      Liabilities and Owners' Equity

  CURRENT LIABILITIES
    Accounts Payable                                                        309,214                102,333
    Sales Tax Payable                                                        28,328                     39
    County Bed Tax Payable                                                  -81,919                -14,208
    City Bed Taxes Payable                                                  -27,403                  1,839
    Payroll Liabilities                                                       1,150                    610
    Tips Payable                                                                -77                    -71
    Accrued Expenses                                                         11,764                  9,795
    Accrued Property Taxes                                                   -1,560                 -1,560

       Total Current Liabilities                                            239,496                98,776


  NON-CURRENT LIABILITIES
    Loan Payable - Member                                                  2,276,964             2,278,802
       Total Non Current Liabilities                                      2,276,964             2,278,802


  OWNERS' EQUITY
    Members Equity                                                         1,609,996               189,862
    Current Earnings                                                        -244,395              -192,630
     Total Owners' Equity                                                 1,365,601                 -2,767

  TOTAL LIABILITIES AND OWNERS' EQUITY                                    3,882,062             2,374,811




12/17/2020 at 5:55:28 PM
